  Case 19-27606         Doc 7    Filed 10/16/19 Entered 10/16/19 11:37:49              Desc Main
                                    Document    Page 1 of 2




David L. Fisher (11570)
Fisher Law Group PLLC
2825 E Cottonwood Pkwy Ste 500
Cottonwood Heights, UT 84121
Phone: 801-931-9001
E-mail: fisherlawllc@lawyer.com
Attorney for Debtors



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


   In re:                                             Case No. 19−27606 RKM

   KYLE BLAINE JACKSON                                Chapter 13
   AND AMBERLEE
   MARIE JACKSON
                                                      Judge: R. KIMBALL MOSIER
   Debtors


        DEBTORS’ NOTICE OF FIRST POST-PETITION MORTAGE PAYMENT


            Debtors Kyle Blaine Jackson and AmberLee Marie Jackson, by and through their

 counsel of record, hereby provide notice to all interested parties of their first post-petition

 mortgage payment concerning the real property located at 555 North 75 West, Springville, UT

 84663 made payable to Freedom Mortgage Corporation, PO BOX 619063, Dallas, TX 75261.

 Debtors’ account number with Freedom Mortgage Corporation is ******5734. The post-

 petition mortgage payment was made in the amount of $1,689.70 by a bank wire from Utah

 Community Credit Union to Freedom Mortgage Corporation.

       Dated this 16th day of October, 2019.

                                                                    /s/ David L. Fisher
                                                                    David L. Fisher
                                                                    Attorney for Debtors
                                                  1
  Case 19-27606        Doc 7    Filed 10/16/19 Entered 10/16/19 11:37:49             Desc Main
                                   Document    Page 2 of 2



                                  CERTIFICATE OF SERVICE


The undersigned hereby certifies a true and correct copy of the foregoing was served on this 16th
day of October, 2019 on the following parties by USPS first class mail or by ECF if parties are
registered ECF users:

Lon Jenkins
Chapter 13 Trustee
405 Main St #600
Salt Lake City, UT 84111

United States Trustee
405 Main St #300
Salt Lake City, UT 84111

Freedom Mortgage Corporation.
PO BOX 619063
Dallas, TX 75261


       Dated this 16th day of October, 2019.

                                                              /s/ David L. Fisher
                                                              David L. Fisher
                                                              Attorney for Debtors




                                                 2
